DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16919993 filed on July 02nd, 2020 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 09/14/2020 are acceptable for examination proceedings.

Election/Restrictions
6.	Claims 5-6, 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.

Claim Rejections - 35 USC § 112
7.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 8 recites the limitation “…measures a drop size by using the number of sensors which detect the drop” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because independent claim 7, on which claim 8 depends, did not disclose “a number of sensors”. For examination purposes, the claim will be construed to read “measures a drop size by using the drop measurement unit”.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 7 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Su et al. (US Pub. Nº 2004/0056917).

12.	Regarding independent claim 7: Su et al. disclosed a real time discharging droplet compensating apparatus comprising: 
 	a discharge control unit controlling the driving ([0003], lines 1-2) of an inkjet head ([0024], line 10; also see Fig. 2, references 44, 46); and 
 	a drop measurement unit ([0025], line 5 and [0024], lines 15-20; also see Fig. 2, reference 66) provided below a substrate ([0024], line 2; also see Fig. 2 which shows the drop measurement unit 66 disposed below the substrate 64) to measure drop 10information ([0024], lines 19-20) of a droplet ([0024], line 13; also see Fig. 2, reference 68) to be discharged on the substrate ([0024], line 10; also see Fig. 2, references 44, 46) and feed-back the measured drop information to the drop measurement unit ([0022], lines 9-13), 
 	wherein the discharge control unit compensates a nozzle waveform of discharging the droplet by using the drop information ([0009], lines 1-3).

13.	Regarding claim 8: Su et al. disclosed the real time discharging droplet compensating apparatus of claim 7, wherein the drop measurement unit measures a drop size by using the drop measurement unit which detect the drop ([0027], lines 1-4).

14.	Claims 15 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Su et al. (US Pub. Nº 2004/0056917).

15.	Regarding independent claim 15: Su et al. disclosed a real time discharging droplet compensating method comprising: 
 	transferring a substrate ([0024], line 2; also see Fig. 2. The ribs 39 are part of a media path for transferring the media 64) to a lower side of an inkjet head ([0024], line 10; also see Fig. 2, references 44, 46. The substrate 64 is disposed on a lower side of inkjet heads 44, 46); 

 	discharging a droplet from the inkjet head to the substrate ([0024], line 13; also see Fig. 2, reference 68); 
 	measuring drop information ([0024], lines 19-20) of the droplet ([0024], line 13; also see Fig. 2, reference 68) to be discharged to the substrate ([0024], line 10; also see Fig. 2, references 44, 46) by the drop measurement unit ([0025], line 5 and [0024], lines 15-20; also see Fig. 2, reference 66); and 
 	feeding-back a signal ([0022], lines 9-13) capable of controlling a size of the droplet to be 15discharged from the inkjet head by using the drop information to a discharge control unit ([0003], lines 1-2) by the drop measurement unit ([0009], lines 1-3).

16.	Regarding claim 19: Su et al. disclosed the real time discharging droplet compensating method of claim 15, further comprising: receiving, by the discharge control unit ([0003], lines 1-2), the feed-back from the drop measurement unit ([0022], lines 9-13) and comparing, by the discharge control unit, the setting data with the feed-back to determine whether the discharge compensation is performed ([0009], lines 1-3).

Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US Pub. Nº 2004/0056917), in view of Elgee (US Pat. Nº 6,299,275).

20.	Regarding independent claim 1: Su et al. disclosed a drop measurement unit ([0025], line 5 and [0024], lines 15-20; also see Fig. 2, reference 66) provided below a substrate ([0024], line 2; also see Fig. 2 which shows the drop measurement unit 66 disposed below the substrate 64) to measure drop information ([0024], lines 19-20) of a droplet ([0024], line 13; also see Fig. 2, reference 68) to be discharged on the substrate from an inkjet head ([0024], line 10; also see Fig. 2, references 44, 46).
 	Su et al. are silent about the drop measurement unit comprising 5a sensor module in which a plurality of sensor are disposed, and the drop measurement unit measures a drop position, a drop size, and a drop volume by using information measured by the sensor module.
 	Elgee disclosed a drop measurement unit comprising a sensor module (Col. 6, lines 44-46; also see Fig. 2, reference 86) in which a plurality of sensor are disposed (Col. 6, lines 49-54; also see Fig. 2, reference 90), and the drop measurement unit measures a drop position, a drop size, and a drop volume by using information measured by the sensor module (Col. 3, lines 13-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elgee with those of Su et al. by 

21.	Regarding claim 2: The combination of Su et al. and Elgee disclosed the drop measurement unit of claim 1, wherein the drop measurement 10unit measures a drop size (Elgee Col. 3, lines 13-19) by using the number of sensors which detect the drop (Col. 6, lines 49-54; also see Fig. 2, reference 90).

22.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US Pub. Nº 2004/0056917), in view of Elgee (US Pat. Nº 6,299,275).

23.	Regarding claim 20: Su et al. disclosed the real time discharging droplet compensating method of claim 19.
 	 Su et al. are silent about wherein the setting data includes a size of a droplet to be discharged, a discharge rate, the number of droplets to be discharged per one pixel, a discharge position.
 	Elgee disclosed a drop measurement unit comprising a sensor module (Col. 6, lines 44-46; also see Fig. 2, reference 86) in which a plurality of sensor are disposed (Col. 6, lines 49-54; also see Fig. 2, reference 90), and the drop measurement unit measures a drop position, a drop size, and a drop volume by using information measured by the sensor module (Col. 3, lines 13-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elgee with those of Su et al. by detecting a plurality of setting data from the droplet in order to compensate for ejection errors more effectively.

Allowable Subject Matter
24.	Claims 3-4, 9-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

26.	U.S. Patent number 6,575,550 to Steinfield also disclosed a similar invention in Fig. 2.

27.	U.S. Patent number 6,315,383 to Sarmast et al. also disclosed a similar invention in Fig. 4A.


28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853